Citation Nr: 1409884	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability (claimed as postural orthostatic tachycardia syndrome).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to September 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in February 2012 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in February 2012, when the Board remanded the case for additional development.  However, although the case was transferred to and returned from the RO/AMC, it appears that the actions directed by the Board's February 2012 remand have not been substantially complied with.  

The Board's remand directed that an examination be conducted by a medical doctor (a cardiologist if possible).  However, the examination conducted in March 2012 was by a CNP, not a medical doctor.  Moreover, it does not appear that the examiner discussed the private opinions of record as directed in the Remand.  

As recognized at the Board hearing, the issue on appeal appears to involve complex medical determinations.  Under the circumstances, the Board believes further development to include an appropriate examination and opinion is necessary to fully assist the Veteran.  

Additionally, at the Board hearing the Veteran testified that he is receiving disability retirement from the State of Ohio based on this disability.  Appropriate action to request such records is necessary to assist the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate action to ask the Veteran to provide any releases necessary for VA to secure pertinent records (to include any medical records) associated with the Veteran's reported award of disability retirement from the State of Ohio.  The letter to the Veteran seeking authorization must explain to him that his authorization is necessary for VA to secure records related to his reported award of disability retirement from the State of Ohio.  If such records are unavailable, the reason for their unavailability must be explained for the record.  

2. After completion of the above to the extent possible the Veteran should be scheduled for a new examination by an appropriate medical doctor (cardiologist, if available) to determine the nature and etiology of any current heart disorder, to include postural orthostatic tachycardia syndrome.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.

After reviewing the claims file (to include service treatment records), and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current heart disorder, to include postural orthostatic tachycardia syndrome, was manifested during the Veteran's active duty service, or within one year of discharge?  A rationale should be provided, to include specific discussion of the significance of the August 1985 incident (and symptoms described at that time as micturition syncope), the July/August 1986 incident, and any symptoms/treatment related to a heart condition since 1985.

The examiner should also specifically set forth the reasons for agreeing or disagreeing with the private medical opinions of record.

In the event the Veteran fails to report for the examination, the RO/AMC should nevertheless forward the claims file to an appropriate medical doctor (cardiologist, if available) for review and an opinion in response to the above posed question.  

3. In the interest of avoiding further remand, the AMC should review the VA examination report and opinion to ensure that it is responsive to the posted question.  

4. After completion of the above, the AMC should review the expanded record and determine whether the benefit sought can be granted.  If the claim remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


